IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-287-CR



R. B. ETHRIDGE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 39,878, HONORABLE JOE CARROLL, JUDGE PRESIDING

 




PER CURIAM
	A jury found appellant guilty of possessing less than twenty-eight grams of cocaine,
a controlled substance.  Tex. Health & Safety Code Ann. § 481.115 (Pamph. 1992).  Appellant
pleaded true to four paragraphs alleging previous felony convictions, and the jury assessed
punishment at imprisonment for life.  After being admonished by the court of the disadvantages
of self-representation, appellant waived counsel on appeal.
	The statement of facts was prepared at no cost to appellant, and a copy was made
available to him.  Following an extension of time for filing, appellant's brief on appeal was due
to be filed on November 18, 1991.  No brief has been tendered for filing, nor has appellant moved
for a further extension of time.  Because appellant represents himself, he bears full responsibility
for the failure to file a brief.  We will therefore consider this appeal without briefs.
	We have examined the transcript and statement of facts.  We find no fundamental
error or other matter that should be considered in the interest of justice.
	The judgment of conviction is affirmed.


[Before Justices Powers, Jones and Kidd]
Affirmed
Filed:   February 5, 1992
[Do Not Publish]